

117 HRES 603 IH: Expressing support for the designation of the week of August 25 through August 31, 2021, as “Black Breastfeeding Week” to bring national attention to the United States maternal child health crisis in the Black community and the important role that breastfeeding plays in improving maternal and infant health outcomes.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 603IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Ms. Adams submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of the week of August 25 through August 31, 2021, as Black Breastfeeding Week to bring national attention to the United States maternal child health crisis in the Black community and the important role that breastfeeding plays in improving maternal and infant health outcomes.Whereas according to the Centers for Disease Control and Prevention 2019 statistics, Black mothers breastfeeding initiation rate was nearly 74 percent compared to White mothers rate of 86 percent;Whereas breastfeeding directly impacts the health and wellness of infants and the mothers who care for them;Whereas Black mothers have reported greater barriers to breastfeeding compared to their counterparts, including pain or discomfort while breastfeeding, concerns about breastfeeding in public, insufficient availability of promotional and educational efforts, and the interference of breastfeeding with paid employment and other activities;Whereas some Black mothers have also reported lack of a social support system for continued breastfeeding;Whereas in North Carolina, only 70 percent of Black mothers attempted to breastfeed in 2019, versus 84 percent of White mothers and State average of 81 percent of all birthing parents in the State who breastfed during the same period;Whereas Black babies suffer over a two times higher infant mortality rates than White babies in North Carolina;Whereas low breastfeeding initiation rates directly correlate to high infant mortality rates;Whereas babies who are breastfed for at least three months have a 38-percent reduced risk of infant mortality annually across the United States;Whereas Black children are at a greater risk for childhood disease, and the inability to exclusively breastfeed for the recommended six months has been attributed to twice as many deaths and three times as many childhood diseases in Black infants as compared to White infants;Whereas one in four mothers in the United States return to work within ten days of giving birth;Whereas 60 percent of working mothers in the United States who are breastfeeding express breast milk in inadequate and unsanitary places on the job;Whereas COVID–19 has tragically exposed the unfortunate impact of racial inequities in health for Black communities;Whereas these inequities have led to Black communities being disproportionately impacted by the virus, including forced separations of mothers and infants after birth when breast milk is the safest and most reliable form of infant feeding during an emergency or pandemic;Whereas understanding such historical and contemporary racial inequities is important to address systemic injustices preventing families from achieving their breastfeeding potential;Whereas if mothers could meet current medical recommendations for breastfeeding, it would save the United States economy nearly $13 billion per year in pediatric health costs and premature deaths;Whereas Black Breastfeeding Week is an opportunity to raise awareness about the maternal child health crisis in Black communities and the important role that breastfeeding plays in improving maternal and infant health outcomes;Whereas this week is dedicated to increasing awareness of the critical role of breastfeeding and the work of Black community-led groups in improving family health and reducing infant mortality rates in Black communities; andWhereas a week highlighting a unique and targeted approach to address the challenges facing Black mothers and families is critical to eliminating racial disparities in breast­feed­ing and breast cancer survival: Now, therefore, be itThat the House of Representatives recognizes—(1)that systemic and institutional racism creates greater barriers for Black women committed to meeting breastfeeding guidelines set out by Federal public health officials;(2)that these barriers contribute to increasing health disparities leaving Black mothers and infants particularly vulnerable;(3)that disproportionate rates of maternal mortality and morbidity in the United States and the alarmingly high rates of maternal mortality among Black women are unacceptable;(4)that Congress must fully support and encourage policies that ensure Black parents have access to affordable health care, allow parents to take paid leave after the birth of a child, and ensure that breastfeeding mothers have appropriate places to express breast milk; and(5)that, in order to better mitigate the effects of systemic and structural racism, Congress must work toward ensuring that Black communities have—(A)adequate housing;(B)transportation equity;(C)nutritious food;(D)clean water;(E)environments free from toxins;(F)fair treatment within the criminal justice system;(G)safety and freedom from violence;(H)a living wage;(I)equal economic opportunity; and(J)comprehensive, quality, and affordable health care.